Citation Nr: 0402833	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  97-17 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than September 19, 
1994 for the award of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	B. John Kaufman, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to an April 2001 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a September 1999 decision of the Board to the 
extent that decision denied an effective date earlier than 
September 19, 1994 for the award of a total disability rating 
based upon individual unemployability, and, in so doing, 
remanded the matter to the Board for further adjudication.  
In that same Order, the Court found that the veteran had 
expressly withdrawn from consideration his previous claim of 
clear and unmistakable error in a rating decision of July 24, 
1996.  Accordingly, the sole issue currently before the Board 
is that of entitlement to an effective date earlier than 
September 19, 1994 for the award of a total disability rating 
based upon individual unemployability.

On August 2, 2002, the Board denied the veteran an earlier 
effective date for TDIU.  He appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In an April 2003 order, the Court granted the parties' Joint 
Motion to vacate and remand the Board's August 2001, 
decision.  Pursuant to the actions requested in the Joint 
Motion, the issue of entitlement to an earlier effective date 
for TDIU was remanded to the Board for additional development 
and readjudication consistent with the directives contained 
therein.

Also, based on various statements contained in the file, it 
would appear that the veteran seeks service connection on a 
secondary basis for disabilities of the right arm and 
shoulder, as well as a low back "condition."  Inasmuch as 
these issues have not been developed or certified for 
appellate review, they are not for consideration at this 
time.  They are, however, being referred to the Regional 
Office (RO) for clarification, and, if necessary, appropriate 
action.


FINDINGS OF FACT

1.  In a rating decision of September 1972, the RO granted a 
40 percent evaluation for the veteran's service-connected 
bilateral conductive deafness, effective from June 30, 1972.  
At the time of that rating decision, service connection was 
additionally in effect for labyrinthitis, evaluated as 
30 percent disabling; a left buttock scar, evaluated as 
10 percent disabling; and scars of the left hand, evaluated 
as noncompensably disabling.  

2.  The schedular requirements for a total disability rating 
based upon individual unemployability were first met as of 
June 30, 1972.  

3.  The veteran's formal claim for a total disability rating 
based upon individual unemployability was received by the RO 
on March 30, 1995.  

4.  It was factually ascertainable that an increase in 
service-connected disability resulting in unemployability had 
occurred as of, but no earlier than, September 19, 1994.  


CONCLUSION OF LAW

An effective date earlier than September 19, 1994 for the 
award for a total disability rating based upon individual 
unemployability is not warranted.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In a July 24, 1996 rating action, the RO awarded the veteran 
TDIU benefits, effective from March 30, 1995.  The veteran 
was informed by a letter dated August 2, 1996.  A timely 
notice of disagreement (NOD) to the effective date was 
received, and this appeal ensued.  Rather than enter into a 
lengthy recitation of the VA and Court actions in this case 
since then, the Board will focus on the recent events that 
have brought the case, once again, before the Board.  

On September 10, 2003, the Court vacated and remanded this 
case for consideration of VCAA pursuant to the holding in 
Huston v. Principi, 17 Vet.App. 195 (2003).  With due respect 
to the Court, and for reasons explained below, the holding in 
that decision is not applicable in this case, based a recent 
precedential opinion of VA General Counsel (GC).  

The Huston case, cited by the Court was issued on July 11, 
2003.  In that decision, the Court found that VA failed to 
meet the requirements of 38 U.S.C.A. § 5103(a) in neglecting 
to provide the veteran with specific notice that met the 
standard established by section 5103(a) and 38 C.F.R. §  
3.159(b) as to his direct-appeal earlier effective date (EED) 
claim.  In Huston, as in the case present, the issue of an 
EED was raised in the NOD.

Subsequent to the Court decision in this case, VA GC issued a 
precedential opinion, VAOPGCPREC   8-2003.  In that opinion, 
it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) did not apply.  

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 C.F.R. § 19.5 (2003).  Therefore, because of this recent 
GC opinion, the Board is precluded from carrying out the 
Court's Order of September 10, 2003.  

Factual Background

In a rating decision of March 1946, the RO granted service 
connection for left ear hearing loss, evaluated as 
noncompensably disabling.  Following the receipt of 
additional evidence, the RO, in a decision of June 1946, 
granted service connection (and a 50 percent evaluation) for 
bilateral defective hearing with retracted drums and 
tinnitus.  

In a rating decision of January 1967, the RO reduced the 
veteran's previous evaluation for bilateral defective hearing 
from 40 to 30 percent.  The veteran voiced his disagreement 
with that determination, and, in so doing, discussed the 
severity of his hearing loss.  He further stated that his 
dizziness and loss of balance were affecting his ability to 
do his job, and that he was unable to climb ladders due to 
this problem.  He was employed at the time, and made no claim 
that he was unemployable as a result of his service-connected 
disabilities.  

In a rating decision of April 1967, the RO granted service 
connection (and a 10 percent evaluation) for labyrinthitis 
with postural vertigo, effective from April 1967.  The 
veteran's combined service-connected disability rating at the 
time was 40 percent.  

In a decision of January 1968, the Board determined that the 
veteran was not entitled to a rating in excess of 30 percent 
for bilateral deafness, or to greater than a 10 percent 
rating for his labyrinthitis with postural vertigo.  

A VA record of hospitalization dated in February 1970 is to 
the effect that, on February 5th, the veteran underwent a 
left stapedectomy.  The postoperative course was described as 
unremarkable, and he was discharged from the hospital in good 
condition after nine days.  

At the time of a period of VA hospitalization in May and June 
1970, it was noted that the veteran had previously undergone 
a left stapedectomy without improvement in his hearing, and 
with continued complaints of unsteadiness.  Audiometric 
examination revealed the presence of a moderately severe 
mixed hearing loss, with good discrimination, and a 
nonreactive labyrinth on the left.  On May 26, 1970, the 
veteran underwent an exploratory tympanotomy and revision of 
his previous left stapedectomy.  Postoperatively, the veteran 
experienced minimal dizziness and no unsteadiness when 
walking.  

In a rating decision of September 1970, the RO granted a 
30 percent evaluation for the veteran's service-connected 
labyrinthitis, effective February 5, 1970, the date of his 
left stapedectomy.  This brought the combined 
service-connected disability rating for all of the veteran's 
service-connected disabilities to 60 percent.  

In correspondence of October 1970, the veteran indicated that 
he had been unable to return to work following his 
hospitalization and surgery in February 1970.  He indicated 
that, following his second surgical procedure in May 1970, he 
resumed work during the second week of June of that year.  

Following a VA audiometric examination in August 1972, a 
September 1972 rating decision awarded a 40 percent 
evaluation for the veteran's service-connected bilateral 
defective hearing.  The combined service-connected disability 
rating remained 60 percent.  

At the time of a VA audiometric examination in June 1975, the 
veteran stated that he was employed as a carpenter by the 
Newark, New Jersey, Board of Education, and that he had lost 
20 days from work over the course of the past year due to 
back trouble and dizziness.  

A VA audiometric examination dated in January 1977 revealed 
the presence of moderately severe sensorineural hearing loss 
in the right ear with excellent speech discrimination, and a 
profound hearing loss in the left ear, in conjunction with a 
nonfunctioning labyrinth.  

In a rating decision of March 1977, the RO continued the 
veteran's previous 40 percent evaluation for 
service-connected bilateral defective hearing, as well as the 
prior 30 percent evaluation for labyrinthitis.  

Following a VA audiometric examination in October 1986, the 
RO, in a rating decision of December 1986, confirmed and 
continued the veteran's previous ratings for 
service-connected bilateral defective hearing and 
labyrinthitis.  

In correspondence of December 8, 1987, the veteran voiced his 
disagreement with the continuation of the prior ratings for 
defective hearing and labyrinthitis.  In that correspondence, 
he indicated that his left ear was "totally deaf," and that 
his right ear was "getting worse."  He wore a hearing aid in 
his right ear, without which he was "stone deaf."  He 
indicated that his tinnitus was "driving him insane."  His 
hearing was "much much" worse, while his "many bouts of 
dizziness" rendered him "totally disabled."  

During the course of a personal hearing in October 1988, the 
veteran testified that he had worked as a carpenter, but was 
presently "retired."  He often experienced difficulty in 
distinguishing voices when two people talked simultaneously, 
or on those occasions when he was working in a noisy 
environment.  He described both dizzy spells and tinnitus, 
noting that he frequently had minor spells of vertigo, as 
well as occasional severe episodes of balance disturbance and 
vertigo.  A transcript of the veteran's testimony is of 
record.  

In correspondence of December 1988, the veteran's private 
physician indicated that he had been treating the veteran for 
profound hearing loss, status post labyrinthitis, and 
tinnitus.  

In a January 1989 report of a June 1988 VA audiometric 
examination, it was noted that the veteran worked as a 
carpenter, but was retiring.  Additionally noted was that the 
veteran had "bad" hearing, as well as severe low back pain, 
tinnitus, dizziness, and pain in his left hip and leg.  At 
the time of examination, he stated that he had missed 22 days 
from work over the course of the past year due to dizziness 
and nausea.  Audiometric examination revealed a moderately 
severe mixed hearing loss in the right ear, with speech 
discrimination ability of 92 percent, as well as a profound 
sensorineural hearing loss in the left ear, and constant 
hissing tinnitus.  

In a decision of March 1989, a VA Hearing Officer confirmed 
and continued the veteran's previous ratings for 
service-connected bilateral defective hearing and 
labyrinthitis.  

In a decision of September 1989, the Board denied entitlement 
to an evaluation in excess of 40 percent for bilateral 
defective hearing, as well as a rating in excess of 
30 percent for labyrinthitis.  

At the time of a VA orthopedic examination in October 1989, 
the veteran reported that he was retired.  Based on findings 
on that examination, the veteran's 10 percent evaluation for 
a service-connected shrapnel wound scar of the buttocks was 
confirmed and continued.  

A VA outpatient treatment record dated on September 19, 1994, 
is to the effect that the veteran was seen at that time for 
an initial psychiatric intake evaluation.  At the time of 
that evaluation, the veteran stated that he had been tense 
and apprehensive, as well as depressed (especially recently), 
and irritable.  His post-traumatic stress disorder 
manifestations, in conjunction with the loss of his spouse, 
and his retirement had made him "depressed and sad."  He 
complained of fatigue and "anticipatory anxiety," and noted 
that his symptoms had been "exacerbated gradually."  

When further questioned, the veteran stated that he had 
retired in 1989.  On mental status examination, he was alert 
and cooperative.  While "undertalkative," he was both 
relevant and coherent.  His affect was restricted.  He 
admitted to tension and apprehension, as well as feelings of 
hopelessness and helplessness.  When questioned, he 
complained of a lack of drive and interests, and stated that 
he was easily annoyed and irritable.  According to the 
veteran, his sleep was poor.  At the time of evaluation, he 
showed poor concentration and mostly fair judgment.  He still 
suffered from "flashbacks and nightmares."  The pertinent 
diagnoses were major depression and post-traumatic stress 
disorder.  Additional diagnoses included hearing difficulty 
and hypertension.  

Following a VA psychiatric examination in October 1994, a 
November 1994 rating decision granted service connection (and 
a 30 percent evaluation) for post-traumatic stress disorder, 
effective from September 2, 1994, the date of receipt of the 
veteran's claim.  The veteran's combined service-connected 
disability evaluation was increased from 60 to 70 percent, 
effective September 2, 1994.  

Received on March 30, 1995, was VA Form 21-8940, Veterans 
Application for Increased Compensation Based on 
Unemployability.  In the application, the veteran indicated 
that he had last worked as a carpenter for the Newark, New 
Jersey, Board of Education in October 1988, at which time he 
became too disabled to work.  According to the veteran, he 
left his last job due to disability, and had made no effort 
to obtain other employment.  He had completed three years of 
high school.  His loss of balance and hearing acuity had made 
it impossible for him to do his work properly, in that he 
could not keep his balance on ladders and scaffolds, nor 
could he hear orders properly.  His vertigo made driving 
impractical "for road safety reasons."  

In correspondence of mid-April 1995, the veteran's private 
physician stated that his current records on the veteran 
dated back to October 1982.  Reportedly, the veteran had been 
seen for low back pain in 1983 and 1985, and for left hip 
pain and hematuria in October 1985.  In August 1992 and 
January 1995, the veteran complained of left buttock pain 
radiating into his left leg, as well as epigastric pain.  

Following a review of additional medical evidence from 
various VA medical facilities, and from the veteran's private 
physicians, as well as a report of VA otologic and 
audiometric examinations conducted in May 1995, the RO, in a 
rating decision of August 1995, denied increased ratings for 
bilateral defective hearing and labyrinthitis.  The RO 
additionally denied entitlement to a total disability rating 
based upon individual unemployability due to 
service-connected disabilities.  

The veteran voiced his disagreement with the denial of an 
increased rating for his service-connected labyrinthitis, as 
well as a total disability rating based upon individual 
unemployability.  In so doing, he alleged that he did not 
retire in October 1988, but rather left due to disability.  

At the time of a personal hearing in December 1995, the 
veteran testified regarding his service-connected 
disabilities, and his treatment prior to 1970.  Reportedly, 
during a left stapedectomy in February 1970, something went 
radically wrong; the veteran became nauseous, and remained in 
bed for five days.  Subsequently, he was out of work and 
convalescing for four months.  He had been "severed" from his 
employment as a carpenter due to his left stapedectomy in 
1970, and that he had ceased employment in 1988 following 
hurting his back on the job.  According to the veteran, he 
hurt his back when he missed a command to back off during the 
dismantling of a large metal scaffold.  He had been awarded 
Social Security benefits due to attained age rather than 
disability, and he had missed a lot of work in 1988 due to 
illness.  He filed for terminal leave in 1988, and missed 
work entirely in 1989.  When questioned, he stated that he 
had taken no medication for dizziness or vertigo for "quite 
some time," but had been taking medication for low back pain 
and post-traumatic stress disorder.  A transcript of the 
veteran's testimony is of record.  

Following the veteran's hearing, he submitted additional 
evidence into the record.  This evidence consisted of time 
sheets showing time lost from work in 1988 and 1989, as well 
as copies of previous correspondence with the VA, VA medical 
records, and VA administrative records.  Also included was a 
Worker's Compensation Report of Accident showing that he had 
injured his right forearm while working with a scaffold in a 
classroom on March 5, 1988, and that a reoccurrence had taken 
place in January 1989.  Also included was a letter from his 
attorney informing him of the settlement of his Worker's 
Compensation claim, various private treatment records, and an 
Employee Status Form showing that he had taken 5 1/2  months of 
terminal leave with full salary beginning in October 1988.  

In July 1995, a Hearing Officer's decision granted a total 
disability rating based upon individual unemployability, 
effective from March 30, 1995, the date of receipt of the 
veteran's claim for individual unemployability.  A rating 
decision of July 24, 1996, implemented that decision.  

Shortly thereafter, the veteran filed a timely Notice of 
Disagreement with respect to the effective date assigned for 
the award of a total disability rating based upon individual 
unemployability.  

During the course of a personal hearing in August 1998, the 
veteran testified that he should have been assigned an 
effective date prior to March 30, 1995, for the assignment of 
a total disability rating based on unemployability.  He 
should have been granted a total disability rating based on 
unemployability following his left ear surgeries in 1970, or, 
in the alternative, following the termination of his 
employment in October 1988.  The veteran testified that he 
did not retire in October 1988, but took terminal leave in 
order to "protect his pension."  A transcript of the August 
1998 hearing is included in the claims folder.  

In March 1999, a hearing was held before the undersigned 
Member of the Board.  At the time of that hearing, the 
veteran testified that he was entitled to an effective date 
earlier than March 30, 1995 for the assignment of a total 
disability rating based on individual unemployability.  He 
testified that he did not retire in October 1988, but rather 
took terminal leave in order to "protect his pension."  He 
reiterated his claim that his right arm and shoulder injuries 
had occurred as a consequence of his failure to hear verbal 
orders to release certain pieces of scaffolding, and that the 
hearing loss resulting from his left ear surgeries in 1970 
had caused him not to hear those orders.  He did not return 
to work following his right arm and shoulder injuries in 
March 1988, and felt that he was entitled to a total 
disability rating based on individual unemployability from 
October 1988, at which time he had a combined 
service-connected disability rating of 60 percent, with a 
single rating of 40 percent, and was forced to quit work.  
According to the veteran, he had not taken his medication to 
control vertigo for the past few years.  The veteran's 
daughter, a registered nurse, offered her testimony in 
support of the veteran's claim.  A transcript of the March 
1999 hearing is currently a part of the veteran's file.  

The Board notes the statement submitted by the veteran's 
attorney and received by VA on January 8, 2004.  In that 
document, the attorney restates the arguments which were the 
basis of the Joint Motion for Remand upon which the September 
10, 2003 Court order was based, and repeats essentially the 
same arguments that he has submitted in previous documents.  

Analysis

The veteran in this case seeks an effective date earlier than 
September 19, 1994, for the award of a total disability 
rating based upon individual unemployability.  Originally, 
the veteran had argued that he was, in fact, "unemployable" 
from 1970, the date of his reportedly "failed" left ear 
surgeries.  Both he and his attorney have now confined their 
arguments to a date in 1988, specifically, March of that 
year, at which time the veteran suffered injury on the job, 
and ceased employment.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  disabilities resulting from a common etiology or 
a single accident; disabilities affecting a single body 
system, e.g., orthopedic, digestive, respiratory, 
cardiovascular-renal, or neuropsychiatric (disabilities); or 
multiple injuries incurred in action.  38 C.F.R. §§ 3.340, 
4.16 (2001).  

38 U.S.C.A. § 5110(a) provides as follows:  "Unless 
specifically provided otherwise in this chapter, ...a claim for 
increase of compensation...shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
Section 5110(b)(2) "specifically provides otherwise" by 
stating as follows:  "The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b); see also 38 C.F.R. 
§ 3.400(o)(1)(2) (effective date of award of increased rating 
is earliest date as of which it is factually ascertainable 
that an increase in disability has occurred, if claim is 
received within one year from such date, otherwise, date of 
receipt of claim); Swanson v. West, 12 Vet. App. 442, 447 
(1999); Hazan v. Gober, 10 Vet. App. 511, 520 (1997).  

The VA administrative claims process recognizes both formal 
and informal claims.  38 C.F.R. § 3.157(b)(1) provides that 
an informal claim for benefits will be initiated by a report 
of examination or hospitalization for previously established 
service-connected disabilities.  38 C.F.R. § 3.157(b)(1); see 
also Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) 
(holding that a VA medical examination report constituted an 
informal claim for a total disability rating based upon 
individual unemployability).  

Further, in Norris v. West, 12 Vet. App. 413, 421-22 (1999), 
the Court held that, when an RO is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of § 4.16(a), and there is evidence of 
current service-connected unemployability in the claimant's 
file, or under VA control, evaluation of that rating increase 
must also include an evaluation of a reasonably raised claim 
for a total disability rating based upon individual 
unemployability.  

In the present case, at the time of the Secretary's Motion 
(before the Court) for Partial Remand, for Partial Summary 
Affirmance, for Acceptance of the Motion in Lieu of a Brief, 
and for a Stay of Proceedings in November 2000, it was noted 
that the veteran's combined evaluation for his 
service-connected hearing loss and labyrinthitis was 
60 percent.  Further noted was that service medical records 
showed that the veteran had complained of deafness and 
dizziness following a blast concussion in December 1944.  The 
veteran's private physician suggested that the veteran 
undergo a stapes mobilization operation due to conduction 
deafness.  A VA examiner indicated that the labyrinthitis 
occurred following that stapedectomy.  Under such 
circumstances, the Secretary conceded that the veteran's 
hearing loss and labyrinthitis arose from a common etiology, 
and, as such, constituted a single disability pursuant to the 
provisions of 38 C.F.R. § 4.16(a) (2001).  Accordingly, the 
Secretary concluded (contrary to the finding of the Board) 
that the veteran did, in fact, meet the (schedular) 
requirements for a total disability rating based upon 
individual unemployability prior to September 1994.  

The Board is in agreement with the Secretary's conclusion 
that the veteran's hearing loss and labyrinthitis arose from 
a common etiology, and, therefore, constitute a single 
disability.  In point of fact, the veteran met the schedular 
requirements for a total disability rating based on 
individual unemployability as early as September 1972, at 
which time a rating decision granted a 40 percent evaluation 
for his service-connected bilateral defective hearing, 
raising his combined evaluation for defective hearing and 
labyrinthitis to 60 percent.  What was missing was a showing 
of "unemployability," inasmuch as he was employed at that 
time as a carpenter with the Newark, New Jersey, Board of 
Education.  

At the time of the Court's Order in April 2001, it was noted 
that the Board, in its September 1999 decision, had failed to 
provide an adequate statement of reasons or bases for the 
denial of an earlier effective date for individual 
unemployability, including whether a December 1987 statement 
by the veteran constituted a claim for individual 
unemployability.  The veteran's attorney makes essentially 
the same argument, contending that the veteran's December 
1987 Notice of Disagreement was, in fact, an "informal" 
written claim for individual unemployability.  

A review of the statement in question reveals that it was 
submitted by the veteran in December 1987 as a Notice of 
Disagreement with the denial of increased evaluations for 
service-connected defective hearing and labyrinthitis.  In 
that correspondence, he argued that his left ear was "totally 
deaf," and that his right ear was "getting worse."  He 
additionally contended that his many "bouts of dizziness" 
rendered him "totally disabled."  It is this statement which 
the veteran and his attorney argue constitutes an "informal" 
claim for individual unemployability.  

As noted above, the statement in question was submitted as a 
Notice of Disagreement with denials of increased evaluations 
for service-connected hearing loss and labyrinthitis.  In 
that context, the veteran's reference to "bouts of dizziness" 
rendering him "totally disabled" might reasonably be 
construed as a request for increased benefits.  Presumably, 
he was "totally disabled" only during his "bouts" of 
dizziness, and not on a permanent and continual basis.  In 
point of fact, by his own admission, at the time of the 
submission of his December 1987 Notice of Disagreement, he 
was working as a carpenter for the Newark, New Jersey, Board 
of Education.  

The Board concedes that, at the time of the submission of the 
December 1987 statement, the veteran was clearly pursuing 
increased evaluations for his hearing loss and labyrinthitis, 
and met the schedular requirements for an award of a total 
disability rating based on individual unemployability.  What 
was lacking was evidence of current service-connected 
unemployability sufficient to trigger an evaluation of a 
reasonably raised claim for individual unemployability.  See 
Norris v. West, 12 Vet. App. 413 (1999).  Even assuming, for 
the sake of argument, that the veteran's December 1987 Notice 
of Disagreement constituted a valid claim for individual 
unemployability, there is no indication that, at that time, 
he was, in fact, unemployed (or unemployable).  In fact, and 
as noted above, he was at that time employed as a carpenter 
with the Newark, New Jersey, Board of Education.  

The veteran and his attorney argue that, in March 1988, the 
veteran sustained certain on-the-job injuries which were the 
result of his service-connected disabilities, and which 
rendered him unemployable.  A review of the record discloses 
that, on March 5, 1988, he did, in fact, sustain injuries on 
the job, specifically, injuries to his right arm and 
shoulder, and possibly to his lower back.  Shortly 
thereafter, the veteran entered upon a five-month period of 
terminal leave, culminating in a termination of employment in 
October 1988.  

The veteran argues that, inasmuch as his 1988 cessation of 
employment was the result of service-connected disability, he 
is entitled to a total disability rating based on 
unemployability effective from that date.  However, the 
record clearly indicates that the veteran did not file a 
claim, either formal or informal, alleging entitlement to a 
total disability rating based on individual unemployability 
in either March or October 1988, or at any time prior to 
March 30, 1995.  Moreover, while he has testified that he was 
terminated due to "disability," including hearing loss and 
episodes of dizziness stemming from service-connected 
labyrinthitis, on VA examination in January 1989, he 
indicated that he was "retiring."  Significantly, at the time 
of a subsequent VA examination in October of that same year, 
he once again stated that he was "retired."  

The Board notes that the veteran, by his own admission, was 
awarded Social Security benefits based on attained age, and 
not because he was "disabled."  The Board finds no evidence 
in the record supporting a conclusion that he was, in fact, 
unemployable due to his service-connected disabilities at the 
time he discontinued his employment in March or October 1988.  
Even assuming, for the sake of argument, that he was, in 
fact, disabled at the time he discontinued work in 1988, the 
record demonstrates that he suffered from a number of 
nonservice-connected disabilities, including a low back 
problem, and the aforementioned right arm and shoulder 
disabilities, all of which contributed to his inability to 
continue employment.  

The veteran's attorney argues that, in determining potential 
entitlement to individual unemployability in 1988, 
consideration should be given to the impact on the veteran's 
employability of his right arm and shoulder disabilities, and 
low back problem.  More specifically, it is argued that, at 
the time of the March 1988 incident/accident, were the 
veteran not suffering from service-connected hearing loss and 
labyrinthitis, he would have "heard the order," and kept his 
balance, thereby avoiding injury to his right arm, shoulder, 
and lower back.  

Unfortunately, this argument constitutes a plea for de facto 
recognition of service connection for right arm and shoulder, 
and low back disorders.  Service connection is not, in fact, 
in effect for any of these disabilities, and, with the 
exception of the veteran's low back, has not yet been 
adjudicated.  Inasmuch as total disability ratings based on 
individual unemployability are based solely on 
service-connected disability, the veteran's right arm and 
shoulder, and low back problems may not be considered in 
determining his potential entitlement to that benefit.  

The Board notes that, in September 1994, there was received 
from the veteran a claim for service connection for 
post-traumatic stress disorder.  In conjunction with that 
claim, there were submitted various VA records, the earliest 
of which consisted of a September 19, 1994, psychiatric 
intake evaluation.  At the time of that evaluation, the 
veteran's affect was restricted, and he admitted to both 
tension and apprehension.  Additionally noted was a lack of 
drive, in conjunction with a tendency to become easily 
annoyed and irritable.  The veteran's concentration was poor, 
and his judgment only fair.  Also noted were problems with 
"flashbacks and nightmares."  

Based on those and other findings, the RO, in a rating 
decision of November 1994, granted service connection (and a 
30 percent evaluation) for post-traumatic stress disorder.  
The veteran was at that time unemployed, and his capability 
for vocational activity was considered poor based on 
impairment stemming from his service-connected post-traumatic 
stress disorder.  While prior to September 1994, the veteran 
met the schedular requirements for the award of a total 
disability rating based on individual unemployability, not 
until September 19th of that year, at the time of his initial 
intake evaluation for post-traumatic stress disorder, was he 
shown to be unable to secure or follow a substantially 
gainful occupation as a result solely of his 
service-connected disabilities.  

As previously noted, the effective date of an award of 
increased compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).  In the case at hand, the veteran's 
formal claim for a total disability rating based on 
individual unemployability was received on March 30, 1995.  
Based on the entire evidence of record, the Board is of the 
opinion that it was "factually ascertainable" that the 
veteran's service-connected disabilities had increased in 
severity to the point of rendering him unemployable as of 
September 19, 1994.  While in 1988, the veteran may, in fact, 
have been unemployable, the overwhelming weight of the 
evidence is that, prior to September 19, 1994, the veteran's 
unemployability was the result of both service-connected and 
nonservice-connected disabilities.  

Based on the foregoing, an effective date of September 19, 
1994, but no earlier, is warranted for the award of a total 
disability rating based upon individual unemployability.  


ORDER

An effective date earlier than September 19, 1994 for the 
award of a total disability rating based upon individual 
unemployability is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



